DETAILED ACTION
This Office action is in response to the amendment filed on July 5, 2022.
Claims 1 and 25-31 are pending.
Claims 1 and 29 have been amended.
Claims 2-24 have been canceled.
Claims 1 and 25-31 are allowed and will be renumbered as 1-8 in the patent.
The objection to Claim 1 is withdrawn in view of Applicant’s amendments to the claim.
The nonstatutory obviousness-type double patenting rejections of Claims 1 and 25-31 as being unpatentable over Claims 1-15 of U.S. Patent No. 10,642,726 (hereinafter “‘726”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
It is noted that Claims 25-31 still bear the “New” claim status identifier. The correct claim status identifier should be “Previously Presented.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,642,726 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 07/05/2022), please only amend Claim 29 as follows:

29. (Currently Amended) The method of claim 1, wherein executing the code causes the processor of the computer system to further perform:
presenting, by the computer system, a recommendation that the first test case be modified to detect the surviving mutation, wherein the recommendation comprises one or more user interface screens displaying information identifying the first test case and the surviving mutation with line coverage information for the survived mutation.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “evaluating, by the computer system, the surviving mutation against the test suite to identify a first test case to blame for the surviving mutation by analyzing a coverage of the plurality of test cases in the test suite for the surviving mutation to identify one or more test cases from the test suite which cover the surviving mutation and then select the first test case which meets one or more predetermined selection criteria, wherein evaluating the surviving mutation against the test suite comprises at least one of (1) determining that the one or more test cases include only a single test case which is selected as the first test case under a first predetermined selection criteria, (2) filtering the one or more test cases to remove any test case which killed another mutation so that only a single test case remains which is selected as the first test case under a second predetermined selection criteria, or (3) comparing a name segment from the surviving mutation with name segments from the one or more test cases to identify a single test case having a matching name segment with is selected as the first test case under a third predetermined selection criteria” as recited in independent Claim 1.
The closest cited prior art, US 2014/0019925 (hereinafter “Grosse”), teaches testing a computer program after changing a first version of the computer program into a second version of the computer program due to a revision of the computer program. However, Grosse fails to teach “evaluating, by the computer system, the surviving mutation against the test suite to identify a first test case to blame for the surviving mutation by analyzing a coverage of the plurality of test cases in the test suite for the surviving mutation to identify one or more test cases from the test suite which cover the surviving mutation and then select the first test case which meets one or more predetermined selection criteria, wherein evaluating the surviving mutation against the test suite comprises at least one of (1) determining that the one or more test cases include only a single test case which is selected as the first test case under a first predetermined selection criteria, (2) filtering the one or more test cases to remove any test case which killed another mutation so that only a single test case remains which is selected as the first test case under a second predetermined selection criteria, or (3) comparing a name segment from the surviving mutation with name segments from the one or more test cases to identify a single test case having a matching name segment with is selected as the first test case under a third predetermined selection criteria” as recited in independent Claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191